United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-3410
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Adonis Adolph Dorman

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                            Submitted: October 15, 2012
                              Filed: October 31, 2012
                                   [Unpublished]
                                  ____________

Before BYE, BEAM, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Adonis Dorman appeals the mandatory minimum sentence of 180 months
imposed by the district court1 following his guilty plea to being a felon in possession

      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
of a firearm in violation of 18 U.S.C. § 922(g). Due to his criminal history, the
district court determined that Dorman qualified for sentencing under the Armed
Career Criminal Act (ACCA), 18 U.S.C. § 924(e), and Dorman challenges two
rulings related to this determination. However, we reject Dorman's argument that his
prior Minnesota conviction for fourth-degree criminal sexual conduct2 is not a
predicate violent felony under the ACCA. See United States v. Scudder, 648 F.3d
630, 633-34 (8th Cir. 2011) (holding that a conviction under a substantially similar
Indiana child molestation statute was categorically a violent felony). Similarly, his
argument that the residual clause of the ACCA is unconstitutionally vague is
foreclosed both by Supreme Court precedent and by our court's precedent. See James
v. United States, 550 U.S. 192, 210 n.6 (2007) (noting that the Court was "not
persuaded" by Justice Scalia's dissenting position that the residual provision of the
ACCA is unconstitutionally vague); United States v. Childs, 403 F.3d 970, 972 (8th
Cir. 2005) (rejecting defendant's vagueness argument). Accordingly, we affirm.
                         ______________________________




      2
          Minn. Stat. Ann. § 609.345.

                                         -2-